                                         Case 4:19-cv-07650-HSG Document 132 Filed 09/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HAROLD DAVIS,                                       Case No. 19-cv-07650-HSG (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9             v.
                                                                                             Re: Dkt. Nos. 127, 131
                                  10     PINTEREST, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has before it two joint discovery letter briefs, ECF Nos. 127 & 131, portions of
                                  14   which are hard to evaluate because the parties make factual assertions, citing evidence, but do not
                                  15   put that evidence before the Court, leaving the Court unable to determine if these assertions are
                                  16   true. For example, in ECF No. 127, concerning rogs 4 and 5 and RFPs 3-5 and 12-13, Pinterest
                                  17   argues that “Plaintiff’s August 19, 2021 deposition, as well as documents Pinterest itself
                                  18   discovered, make clear that Plaintiff has made his works available on other photo-sharing
                                  19   websites, blogs, and retailer websites under agreements that grant those websites . . . and their
                                  20   users licenses to Plaintiff’s works.” However, Pinterest does not put that deposition testimony or
                                  21   the documents it discovered before the Court to prove that those assertions are true. For his part,
                                  22   Davis likewise refers to his deposition to partly deny this argument, but similarly does not provide
                                  23   that testimony to the Court.
                                  24          Pinterest’s other arguments in ECF No. 127 have similar problems, making factual
                                  25   assertions that refer to evidence that is not provided to the court. See, e.g., page 1 (“But even for
                                  26   the few websites Plaintiff belatedly identified, he does not provide the information requested”), id.
                                  27   (“Plaintiff’s deposition and documents Pinterest itself discovered make clear that . . .”), page 2
                                  28   (“Notably, Plaintiff’s works appeared with his authorization at many online locations . . .”), id.
                                           Case 4:19-cv-07650-HSG Document 132 Filed 09/13/21 Page 2 of 2




                                   1   (“Plaintiff did not even ask his agents, whom he calls his ‘aggregators,’ for lists of sites . . .”). To

                                   2   a lesser extent, Davis does the same. See, e.g., page 4 (“when asked about this during his

                                   3   deposition, Plaintiff made clear . . .”).

                                   4           Contested factual assertions have to be supported by evidence that is available for the

                                   5   Court to review. Accordingly, for ECF No. 127, the Court orders the parties to meet and confer

                                   6   further. If they cannot resolve their dispute, the Court orders them to file a supplemental joint

                                   7   discovery letter brief together with evidence1 supporting their respective factual assertions within

                                   8   seven days. Because the deadline to move to compel has expired with respect to fact discovery,

                                   9   Pinterest may not raise any new disputes in the supplemental letter brief; rather, the Court requests

                                  10   evidence and a discussion of what the evidence shows with respect to the issues Pinterest has

                                  11   already raised.

                                  12           ECF No. 131 is not as bad. However, it is still true that Pinterest cites Davis’s wife’s
Northern District of California
 United States District Court




                                  13   testimony without providing it, and in footnote 3, Pinterest cites a portion of Davis’s testimony

                                  14   that was not provided in Exhibit 6. Further, Davis argues that he has produced separate

                                  15   documents reflecting settlements of the works-in-suit, and therefore Pinterest does not need the

                                  16   Pixsy documents. However, Davis did not provide to the Court those separate documents, making

                                  17   it impossible for the Court to evaluate whether they provided information that is an adequate

                                  18   substitute for the Pixsy documents. Accordingly, the Court orders the parties to meet and confer

                                  19   and to submit a supplemental joint discovery letter brief together with any additional evidence

                                  20   supporting their respective factual assertions within seven days. As with ECF No. 127, it is again

                                  21   true that the deadline to raise fact discovery disputes has passed, so new issues may not be raised

                                  22   in the supplemental letter brief – just discussions of how the evidence relates to the existing issues.

                                  23           IT IS SO ORDERED.

                                  24   Dated: September 13, 2021

                                  25
                                                                                                      THOMAS S. HIXSON
                                  26                                                                  United States Magistrate Judge
                                  27
                                       1
                                  28    If the Pixsy documents referred to in ECF No. 127 are the ones that were filed in connection with
                                       ECF No. 131, they need not be filed again.
                                                                                       2
